Title: To James Madison from William Kirkpatrick, 25 August 1801
From: Kirkpatrick, William
To: Madison, James


					
						Sir.
						Malaga 25 August 1801.
					
					You will find annexed duplicate of what I had the 

honor of adressing you on the 2d. Inst. thro’ Lisbon.  

Yesterday morning the Frigate Essex Came safe into our Bay, 

with Twenty three Sail of Merchant Vessels principally loaded 

on the Coast of Catalonia for different Ports in America & the 

North of Europe.  Capt. Bambridge proceeds the first moment 

of a favorable wind, to escort his Convoy thro’ the Gut.
					By the last accounts from Gibraltar it appears the 

two Tripolitan Cruizers remain blocked up by the Frigate 

Philadelphia, and that the Crews were deserting fast in 

Consequence of having no provisions.  Some had been 

furnished by the Emperor of Morocco, & probably more may 

be sent over to permit their attempting to get out.  They are 

however so closly watched that it will be a very difficult 

Matter to escape the Vigilence of Capn. Barron.
					The Sickness which last Season raged with Such 

violence at Cadiz, Seville & Adjacent Towns, has not returned 

this, thank God, and People in General seem to apprehend 

little danger that it will now, so advanced in the Year.  I 

am with great respect, & Consideration, Sir, Your most Obedt. 

very Humble Servt:
					
						Willm. Kirkpatrick
					
					
						P. S.  Since writing the foregoing I have Received a Letter 

from Mr. Gavino dated Gibraltar 14 Inst of which I enclose 

Copy for Your information.
					
					W. K.
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
